Opinion by
Judge Lindsay:
An attorney at law does not, in virtue of his mere employment to conduct, or to assist in conducting the prosecution or defense of an action in the circuit or other inferior court, have the right to prosecute an appeal from the judgment therein to this court.
The appellants here swear that they did not authorize either of their attorneys to procure a copy of the record, in the cases of Samuel May, et al., v. James Eaton, et al., for the purpose of prosecuting an appeal to this court. In this regard they are not contradicted by any one. Hazelrigg swears that he did not order the transcript. In this he is contradicted by Lacy and other witnesses. But there is no proof whatever tending to show that he had any authority in the premises. The payment of the $5 to Hensley is explained by May, and both May and Hazelrigg show that they then denied his liability to pay the fee bill herein sought to be enjoined.
As Hazelrigg had no right or power, express or implied, to bind appellants by his supposed order to the clerk, and as appellee’s right to collect the fee bill rests solely upon the alleged action of Hazelrigg, it seems to us clear that the temporary injunction should have been made perpetual.
Judgment reversed and cause remanded for a judgment conformable to this opinion.